Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My most beloved friend
Washington July 4th. 1804

I recieved your last very kind letter two days since and return you many thanks for your verses the idea is extremely beautiful and I should be much delighted to see it dressed in some other form by you I do not admire the versification at present whatever you do write must be more grateful to me than the best piece that ever was penned—
I followed the multitude today and went to pay my respects to the President every body attended that remain’d in town—and we had as much Ice Cream and cake as we could eat the President is so alter’d I scarcely knew him he is grown very thin and looks very old—
Poor Pichon is in great distress their little Lewis is dangerously ill Dr May attends him but he is fearful he has been called in too late Mrs. Pichon is very much to be pitied she will not believe her Child is Sick she has however consented to the Childs being Cloathed in Flannel I sincerely hope it will recover but I very much fear it is in the last stage of a decline—
There have been five attempts made to destroy Mount Vernon Mrs. Washington dare not Sleep there when Mr. Washington is from home a few days since a servant went into the Cellar for something in the evening and found it in a blaze they put it out with difficulty and on searching the Cellar discover’d a Barrel filled with Tar Shaving &c. prepared to set fire to the Gardener an Irishman is supposed to have done it and has been confined in consequence but this last attempt has been made since his imprisonment—
I see by the papers Col. Trumbull is returned it is here said Mr. Pinckney is to have the place of Attorney General in lieu of Mr. Lincoln in the hope of his becoming one of the reigning party he returns early in the Spring—
Adieu my beloved friend remember me affectionately to your friends the  are much as usual I intend going to Bladensburg tomorrow by way of changing the air I shall write you as soon as I return with the tenderest sentiments of esteem and love I am remain your faithful
L. C. Adams
P.S. The President asked after you and was very anxious to know when you returned.

